J-A21010-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    MDG DOWNINGTOWN, L.P. AND                  :   IN THE SUPERIOR COURT OF
    AQUA PENNSYLVANIA, INC.                    :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    MATTHEW KANAPESKY                          :
                                               :   No. 451 EDA 2022
                       Appellant               :

              Appeal from the Order Entered December 20, 2021
    In the Court of Common Pleas of Chester County Civil Division at No(s):
                               2017-05077-CT


BEFORE: LAZARUS, J., MURRAY, J., and McCAFFERY, J.

MEMORANDUM BY LAZARUS, J.:                             FILED OCTOBER 7, 2022

       Matthew Kanapesky appeals from the December 20, 2021 order,

entered in the Court of Common Pleas of Chester County, denying his “Motion

to Make Rule Absolute.” Upon review, we quash.

       In light of our disposition, we provide only a truncated procedural history

of the matter. On January 17, 2010, the parties entered into an Easement

Agreement that granted MDG Downingtown access to Kanapesky’s property

for the purpose of installing a portion of an “Aqua Water” pipeline.

Additionally, it granted MDG Downingtown the rights to maintain, repair,

replace, and service the pipeline in the easement area. After some issues

arose between the parties,1 MDG Downingtown, on May 11, 2017, filed an

____________________________________________


1Kanapesky had physically blocked MDG Downingtown from completing work
on the pipeline and demanded additional payment from MDG Downingtown.
J-A21010-22



Emergency Petition for Special and Preliminary Injunction and a Complaint.

On May 26, 2017, the trial court granted a preliminary injunction in favor of

MDG Downingtown.2

       On June 23, 2017, Kanapesky filed an interlocutory appeal to this Court.

However, Kanapesky failed to comply with numerous appellate rules, and also

failed to pay the associated fees which resulted in significant delays.   See

MDG Downingtown, L.P. v. Kanapesky, 221 A.3d 1254, **1-2 (Pa. Super.

2019) (unpublished memorandum decision). Additionally, he failed to file a

court-ordered Pa.R.A.P. 1925(b) concise statement of errors complained of on

appeal. Id. These failures resulted in Kanapesky waiving all of his claims on

appeal and, consequently, we affirmed the trial court’s May 26, 2017 order.

Id.

       Subsequently, on March 11, 2020, the trial court entered an order

transforming the aforementioned preliminary injunction into a permanent

injunction in favor of MDG Downingtown.          See Order, 3/11/20, at 1.

Kanapesky did not file a motion for reconsideration or any other matter for

over 20 months until, on November 13, 2021, Kanapesky filed a “Motion to

Make Rule Absolute.” Additionally, on November 16, 2021, Kanapesky filed a

purported Answer, New Matter and Counterclaims to MDG Downtingtown’s
____________________________________________


2 We note that, after the preliminary injunction was granted, MDG
Downingtown finished installation of the pipeline, completed the remaining
work, and fully restored Kanapesky’s property by July 13, 2017. Nevertheless,
Kanapesky refused to allow MDG Downingtown to complete the Easement
Agreement by prohibiting MDG Downingtown’s access to install, inter alia,
water taps.

                                           -2-
J-A21010-22



May 11, 2017 Complaint.          On November 17, 2021, Kanapesky also filed a

Petition to Dissolve Permanent Injunction.       On December 9, 2021, MDG

Downingtown filed a Response arguing, inter alia, that the matter had already

been concluded by the March 11, 2020 order. On December 20, 2021, the

trial court denied Kanapesky’s motions because they raised previously

litigated issues that the March 11, 2020 permanent injunction had already

resolved. See Order, 12/20/21, at 1 n.1 (trial court explained that March 11,

2020 Order “dispos[ed] of all issues in this case”). Ultimately, Kanapesky filed

an appeal, on January 18, 2022. Both Kanapesky and the trial court have

complied with Rule 1925(b).3

       Prior to addressing Kanapesky’s numerous issues, we must determine

whether Kanapesky has appealed from a final order, and whether his appeal

is timely.   See Pa.R.A.P. 341(b)(1); see also Gutteridge v. A.P. Green

Servs., Inc., 804 A.2d 643, 650 (Pa. Super. 2002) (finality of order appealed

from is jurisdictional and must be addressed prior to merits review).

Generally, a final order is an order that disposes of all claims and parties.

Pa.R.A.P. 341(b)(1). Additionally, “[i]t is well established that timeliness is

jurisdictional, as an untimely appeal divests this Court of jurisdiction to hear

____________________________________________


3 On April 25, 2022, this Court issued a Rule to Show Cause directing
Kanapesky to explain whether the December 20, 2021 order was a final
appealable order. See Rule to Show Cause, 4/25/22. On May 5, 2022,
Kanapesky responded that because the order resolved all claims, and he filed
an appeal within 30 days, the order was final and his appeal was timely. See
Response, 5/5/22, at 1-7. Ultimately, this Court discharged the Rule to Show
Cause and referred the matter to the merits panel. See Order, 5/18/22.

                                           -3-
J-A21010-22



the merits of the case.” Affordable Outdoor, LLC v. Tri-Outdoor, Inc.,

210 A.3d 270, 274 (Pa. Super. 2019) (citation and quotation marks omitted).

Pursuant to Pa.R.A.P. 903, an aggrieved party must file a notice of appeal

within 30 days after entry of the order from which the appeal is taken. See

Pa.R.A.P. 903 (in civil actions, 30-day appeal period runs from date

prothonotary memorializes that it provided notice to parties).

      Instantly, the trial court’s March 11, 2020 order that granted the

permanent injunction was a final order. See Order, 3/11/20, at 1 (trial court

granted permanent injunction and dismissed all pending claims from both

parties); see also Pa.R.A.P. 341. In particular, we observe that Kanapesky

never responded to MDG Downingtown’s request for a permanent injunction.

Additionally, subsequent to the March 11, 2020 order, Kanapesky conceded

that all of his claims had been addressed. See Letter to Trial Court, 7/30/20,

at 1 (wherein Kanapesky, through counsel, agreed that “all open matters . . .

have now been properly addressed and concluded.”). Thus, we conclude that

the March 11, 2020 order disposed of all claims and all parties. See Order,

3/11/20, at 1 (granting permanent injunction in favor of MDG Downingtown,

dismissing all remaining claims for MDG Downingtown, dismissing all

remaining claims for Kanapesky).

      Further, Kanapesky did not file a motion to reconsider that final order,

or any other motion in the instant case until 20 months later, in November

2022, when he filed the aforementioned answers, new matter, and

counterclaims.   However, it is quite clear that not only are these filings

                                    -4-
J-A21010-22



excessively late, but they did not actually raise any viable counterclaims or

new matter. Rather, these filings raise claims that Kanapesky had already

litigated, prior to the trial court’s March 11, 2020 order granting the

permanent injunction, and had already been disposed of in the trial court’s

various orders. See Trial Court Opinion, 4/6/22, at 3-4 (describing where

Kanapesky’s claims had been previously addressed); Order, 3/11/21, at 1;

Order, 5/26/17, at 1. Thus, the November 2021 filings could not, and did

not, extend the filing time for Kanapesky’s notice of appeal.4

       In conclusion, the March 11, 2020 order was a final order. See Pa.R.A.P.

341. Thus, Kanapesky had 30 days to file a notice of appeal from the March

11, 2020 order. See Pa.R.A.P. 903. However, Kanapesky waited 20 months

before late-filing various motions and now purports to appeal from the order

denying them. By utterly failing to comply with our appellate rules and file a

timely notice of appeal from a final order, Kanapesky’s appeal must be

quashed, as we lack the jurisdiction to entertain this appeal. See Pa.R.A.P.

341. Accordingly, we quash this appeal.5
____________________________________________


4We note that while our Supreme Court declared a general, statewide judicial
emergency relating to the COVID-19 pandemic, effective March 18, 2020, it
expired on June 1, 2020.         See In re: General Statewide Judicial
Emergency, 234 A.3d 408 (Pa. 2020) (Table) (ending suspension of time
calculations effective June 1, 2020). Thus, even with the ongoing COVID-19
pandemic, Kanapesky was still required to file a timely notice of appeal on or
about June 1, 2020. His appeal was filed on January 18, 2022, 19 months
after the suspended time calculations ended.

5 To the extent that any of Kanapesky’s claims could be considered new claims,
it is well past the time to file an appeal to this Court, and the underlying case
has long since concluded. There are no valid claims before this Court.

                                           -5-
J-A21010-22



     Appeal quashed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/7/2022




                          -6-